Taylor, 0.
Whether the city of Le Sueur should issue licenses for the sale-of intoxicating liquor was duly submitted to the voters of that city at the city election held on April 7, 1914. The result of the vote, as determined and declared by the city canvassing board, authorized the issuance of such licenses. The appellant, a resident and legal' voter of the city, promptly instituted a contest, and, as the result, of the trial thereof, the district court found that the total number of ballots cast at the election was 446, of which 222 were in favor of license,. 214 were against license, and 10 were blank. The court, further found that the proposition authorizing the issuance of such licenses had been adopted by a majority of eight votes, and rendered, judgment dismissing the contest. The contestant appealed.
If it required a majority of all the votes cast at the election t& authorize the issuance of such licenses, the decision of the trial court was erroneous; if a majority of the votes cast upon that specific question was sufficient to confer such authority, the decision of the-trial court was correct. Similar questions have been considered by this court in a number of cases. Prior to the enactment of chapter-387, p. 540, Laws of 1913, the so-called local option statutes applied only to villages and rural towns. Kleppe v. Gard, 109 Minn. 251, 123 N. W. 665. In cities such matters were governed by the provisions contained in their respective charters. The statute which applies to towns and villages prohibits the issuance of such licenses unless “a majority of votes at the last election at which the question of license was voted upon” were in favor of license. Section 1533, R. L. 1905; Section 3142, G. S. 1913. This statute has uniformly been construed to mean that no license could issue, unless more than-one-half of all the votes cast at the election were in favor thereof, and that a majority of the votes cast upon that specific question, if less than a majority of the whole number cast at the election, was not sufficient to authorize such issuance. State v. Village Council of Osakis, 112 Minn. 365, 128 N. W. 295; McLaughlin v. Village of Rush City, 122 Minn. 428, 142 N. W. 713. Similar language contained in the charter of the city of Warren was held to have the same meaning. Lodoen v. City Council of City of Warren, 118 *320Minn. 371, 136 N. W. 1031. The charter of the city of Ada provided that, “if a majority of the votes cast at such election on said question shall be against license, no license for the sale of intoxicating liquors shall be granted by the authorities of the said city of Ada.” In Thune v. Hetland, 114 Minn. 395, 131 N. W. 372, it was held that this provision in the charter of the city of Ada authorized the issuance of licenses, if a majority of the votes cast upon that specific question, although less than a majority of the whole number cast at the election, were in favor thereof.
As already stated, there was no general local option statute applying to cities prior to the passage of the act of 1913. Each city was governed in respect to such matters by the provisions contained in its own charter. In 1913, the legislature enacted chapter 387, p. 540, of the laws of that year which is entitled:
“An act authorizing the electors of cities of the fourth 'class to vote upon the question of licensing the sale of intoxicating liquor in such cities; and prohibiting the sale of liquor in any quantity either wholesale or retail in any such city or the granting of any license for such sgle if a.majority of the votes on such question at any election hereunder shall be against license, and not otherwise, until such vote shall be reversed at a subsequent election hereunder; and defining terms used herein and prescribing penalties for violations hereof.”
This statute provides that, if the license question be submitted to the voters, a separate ballot shall be provided therefor, and, among other things provides:
“The said ballot shall have printed thereon the words 'for license’ and 'against license,’ and each qualified elector voting upon said question, shall place a cross mark (X) in the place opposite the words 'for license’ or in the place opposite the words 'against license,’ which ballot shall be deposited in a separate ballot box to be provided for in each voting precinct, and such votes shall be counted for or against said question in accordance with the expressed will of the elector, as provided by the election laws of this state. The ballots so cast shall be duly canvassed, returned and certified, according to the law governing such city elections and if a majority of the votes cast upon the question shall be in favor of license then license for *321the sale of intoxicating liquor may be granted, but if such majority shall be against license then no license shall be granted.”
This law does not purport to be an amendment of prior laws, but to be an independent act. It applies only to cities of the fourth class, and prior general laws relating to this question did not apply to such cities. The meaning of the language used in the law applying to villages and towns, and the different meaning of the different language used in the charter of the city of Ada, had been determined and announced by this court long before the passage of the act of 1913. With these different rules before them, the legislature, in its title, described the present act, in part, as an act “prohibiting the sale of liquor * * * or the granting of any license for such sale if a majority of the votes on such question at any election hereunder shall be against license.” They then enacted in the body of the act that “each qualified elector voting upon said question shall place a cross mark (X) in the place opposite the words ‘'for license,’ or in the place opposite the words ‘against license’ * * * and such votes shall be counted for or against said question in accordance with the expressed will of the elector. * * * And if a majority of the votes cast upon the question shall be in favor of license then license for the sale of intoxicating liquor may be granted, but if such majority shall be against license then no license shall be granted.” In view of the language used, and of the circumstances under which it was used, it is entirely clear that the legislature intended to, and did, adopt the rule that cities of the fourth class should be permitted to issue licenses, “if a majority of the votes cast upon the question ” although less than a majority of the whole number cast at the election, were in favor of license. The result is to establish a rule for cities of the fourth class different from the general rule which applies to towns and villages; but this is within the discretion of the legislature, and is a matter over which the courts have no control. It may be proper to note, in passing, that chapter 10, p. 20, Laws of 1905, being sections 3129 and 3130, G. S. 1913, may establish a different rule for villages incorporated under the laws therein referred to, than applies to other villages. This question is not considered or determined herein, and is mentioned merely to indicate *322that the reference herein to villages is not intended to apply to the class of villages governed by the law of 1905.
The city of le Sueur is a city of the fourth class. The election in controversy was held under and pursuant to the law of 1913. As “a majority of the votes cast upon the question” were in favor of license, the decision of the trial court was correct, and the judgment appealed from is affirmed.